UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-02444 The Bond Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Bond Fund of America [photo of a highway over a body of water] Semi-annual report for the six months ended June 30, 2010 The Bond Fund of AmericaSM seeks as high a level of current income as is consistent with preservation of capital through a diversified portfolio of bonds and other fixed-income obligations. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2010: Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.65% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 30 to 35 for details. Results for other share classes can be found on page 5. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from AAA/Aaa (highest) to D (lowest), are assigned by credit rating agencies, such as Standard & Poor’s, Moody’s and/or Fitch, as an indication of an issuer’s creditworthiness. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Investing in bonds issued outside the U.S. may be subject to additional risks. They include currency fluctuations, political and social instability, differing securities regulations and accounting standards, higher transaction costs, possible changes in taxation, illiquidity and price volatility. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [photo of a suspension bridge at night with lights on]  Fellow shareholders: The Bond Fund of America produced a total return of 5.3% for the first half of 2010, aided by ongoing demand for fixed-income securities and a rally in Treasuries during the second quarter. The fund’s results were comparable to its main benchmarks. For the same time period, the unmanaged Barclays Capital U.S. Aggregate Index recorded a total return of 5.3%, while the Lipper Corporate Debt A-Rated Bond Funds Average (a peer-group measure) gained 5.4%. A significant portion of the fund’s total return comes from dividends reinvested. For the six-month period, the fund paid monthly dividends totaling approximately 23 cents a share. This amounts to an income return of 2.0% (4.0% if annualized) for our shareholders. Solid gains in the fund’s share price also contributed to favorable results. [Begin Sidebar] Results at a glance For periods ended June 30, 2010, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 5/28/74) The Bond Fund of America (Class A shares) % Barclays Capital U.S. Aggregate Index1 Lipper Corporate Debt A-Rated Bond Funds Average2 1 The unmanaged Barclays Capital U.S. Aggregate Index began on January 1, 1976. From May 28, 1974, through December 31, 1975, the Barclays Capital U.S. Government/Credit Index was used. 2 Source: Lipper. Lipper averages do not include the effect of sales charges. [End Sidebar] Bond market overview For the first half of 2010, nearly every sector of the bond market recorded positive results. Leadership rotated, with lower rated and riskier sectors posting a strong first quarter, followed by a flight to quality during the final three months as troubles in Europe took center stage. Corporate bonds, which account for about 28% of portfolio holdings, produced some of the steadiest gains. For much of the period, corporate spreads (the differential between yields on corporate debt and yields of comparable maturity Treasury debt) narrowed, as investors reached for higher yields. This demand was supported by the relatively strong balance sheets of investment-grade companies and prospects for continued earnings growth, despite the sluggishness of the economy. Late in the period, spreads widened as Treasuries rallied in reaction to Europe’s troubles. Overall, industrial and utility issuers generally paced the gains within the corporate sector, while financial companies tended to lag behind. U.S. government debt, mainly Treasuries, constitutes a large portion of fund holdings as well. A static start to the year gave way to a strong finish for Treasuries when the financial crisis in Greece (and a handful of other European countries) soured investors’ hopes for a strong global economic recovery and spurred a government bond rally. To illustrate: 10-year U.S. Treasuries, which serve as a market bellwether for many investors, began the year yielding about 3.8%, but drifted up to 4.0% in early April. (Remember: As a bond’s yield rises, its price declines, and vice versa.) Shortly thereafter, Europe’s troubles erupted, and the 10-year rallied to end the period at just below 3.0%. As a result of the flight to quality, Treasuries posted some of the best returns of the first half, with longer maturity bonds providing the biggest gains. Government mortgage-backed obligations, which also have a large presence in the fund’s portfolio, posted solid gains as well for the six months, though they trailed Treasuries and corporates. Somewhat surprisingly, most of these gains occurred during the second quarter after the Federal Reserve formally ended its massive buyback program for these securities. Structured bonds, such as commercial mortgage-backed securities (CMBS) and asset-backed securities (ABS), have a much smaller presence in the portfolio. CMBS returns topped most sectors for the six months; however, the bulk of the gains came early in the year. ABS results were positive, but returns within the sector were mixed, with credit card receivables the bright spot. Inside the portfolio Changes made to the fund’s mix of securities over the past six months have resulted in a more balanced blend of government securities, corporate bonds and mortgages. Portfolio counselors have sought this broader balance in order to better protect shareholder principal and to provide greater flexibility when responding to shifting currents within the bond market. Given the steady narrowing of corporate spreads and the corresponding price appreciation that we have seen over the past year, portfolio counselors decided to further reduce exposure to this sector during the first half of the year. As a result, the fund’s weighting in corporates declined to 27.7% at the end of the period from 34.5% at the start. In response to lingering uncertainties in the market about the economy, portfolio counselors raised the fund’s weighting in both U.S. Treasuries and federal agency direct obligations. As a result, the fund’s combined exposure to U.S. government and government agencies rose to 30.7% from 28.9%. Within the broader mortgage sector, portfolio counselors increased holdings of federal agency mortgage-backed obligations, even as they lowered exposure to privately originated mortgage-backed securities. This resulted in a net increase in the mortgage sector, from 23.8% of portfolio assets to 27.7%. Changes to other classes of holdings were relatively minor. A summary of the fund’s portfolio can be found beginning on page 6. Looking ahead Adjustments to the portfolio have been made both in response to market changes and in anticipation of probable developments. While the economy continues to show signs of recovery, there are still many weaknesses that could inhibit growth potential over the near term. These include stubbornly high levels of unemployment, tighter credit conditions, a sluggish housing market and rising government debt levels. Additionally, troubles in Europe are a reminder of how interconnected markets are today; adverse developments overseas clearly have the potential to impact growth at home. With these concerns in mind, portfolio counselors have sought to position the portfolio for the unexpected. They regard the fund’s current mix of securities as affording flexibility in the face of uncertainties. This is not to say that our outlook is grim. On the contrary, we expect the recovery to continue, but progress may be slow and bumpy. We aim to be prepared for the bumps. We also strive to take advantage of opportunities, whether they emerge from unsettled markets or a strengthening economy. We thank you for this opportunity to discuss the fund’s results and our investment approach. We look forward to reporting to you again at the end of this year. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ John H. Smet John H. Smet President August 6, 2010 For current information about the fund, visit americanfunds.com. [Begin Sidebar] The fund’s 30-day yield for Class A shares as of July 31, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 2.94%. The fund’s distribution rate for Class A shares as of that date was 3.61%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. [End Sidebar] Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended June 30, 2010: 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % % Not reflecting CDSC Class C shares — first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 — first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/4/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 — first sold 2/15/02 Reflecting 3.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/15/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/19/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/7/02 Class 529-F-1 shares3,4 — first sold 9/26/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Class B shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 30 to 35 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. Summary investment portfolio, June 30, 2010 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Portfolio by type of security (percent of net assets) Bonds & notes of U.S. government & government agencies Mortgage-backed obligations Corporate bonds & notes Bonds & notes of governments & government agencies outside the U.S. Asset-backed obligations Other securities Short-term securities & other assets less liabilities [end pie chart] Portfolio quality summary (percent of net assets)* U.S. government obligations† 31.3 % Federal agencies AAA/Aaa AA/Aa A BBB/Baa BB/Ba B CCC/Caa or less Unrated Short-term securities & other assets less liabilities * Bond ratings, which typically range from AAA/Aaa (highest) to D (lowest), are assigned by credit rating agencies such as Standard & Poor's, Moody's and/or Fitch, as an indication of an issuer's creditworthiness.If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in unrated above), the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with fund investment policies. † These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 94.73% assets Bonds & notes of U.S. government & government agencies- 30.66% U.S. Treasury: 1.125% 2011 4.625% 2011 1.125% 2013 3.375% 2013 4.25% 2013 1.875% 2014 2.625% 2014 1.625% 2015 (1) 2.50% 2015 4.00% 2015 4.125% 2015 4.25% 2015 11.25% 2015 2.375% 2016 2.625% 2016 3.00% 2016 3.25% 2016 4.50% 2017 4.625% 2017 8.875% 2017 3.50% 2018 3.75% 2018 4.00% 2018 3.125% 2019 3.625% 2019 3.625% 2020 6.875% 2025 4.50% 2036 4.50% 2039 4.625% 2040 0.75%-10.625% 2010-2040 (1) 27.34% Federal Home Loan Bank: 3.625% 2013 1.125%-5.375% 2012-2016 Fannie Mae: 1.75% 2013 1.25%-6.125% 2011-2017 Freddie Mac 1.75%-5.50% 2011-2016 Other securities Mortgage-backed obligations- 27.73% Federal agency mortgage-backed obligations (2)- 22.39% Fannie Mae: 4.00% 2024 4.50% 2024 4.00% 2025 4.50% 2025 4.50% 2025 6.50% 2038 0%-11.791% 2012-2047 (3) Freddie Mac: 4.50% 2025 6.00% 2027 6.00% 2040 (4) 0%-7.50% 2019-2047 (3) Government National Mortgage Assn.: 4.50% 2040 0%-10.00% 2021-2040 Other securities Commercial mortgage-backed securities (2)- 3.75% Fannie Mae 4.491%- 6.088% 2011-2012 Other securities Other mortgage-backed securities- 1.59% Other securities Total mortgage-backed obligations Corporate bonds & notes - 27.68% Financials- 8.03% HBOS PLC 6.75% 2018(5) Other securities Consumer discretionary- 3.54% Other securities Industrials- 2.83% Other securities Utilities- 2.70% Other securities Energy- 2.68% Other securities Telecommunication services- 2.41% Other securities Health care- 2.09% Other securities Consumer staples- 1.75% Other securities Other corporate bonds & notes- 1.65% Other securities Total corporate bonds & notes Bonds & notes of governments & government agencies outside the U.S.- 6.41% Canadian Government 2.00% 2014 C$141,310 Other securities Asset-backed obligations- 1.97% Other securities Municipals- 0.28% Other securities Total bonds & notes (cost: $35,978,286,000) Percent Value of net Convertible securities- 0.04% assets Information technology - 0.04% Other securities Total convertible securities (cost: $14,382,000) Percent Value of net Preferred securities- 0.87% assets Other - 0.87% Other securities Total preferred securities (cost: $346,427,000) Percent Value of net Common stocks- 0.02% assets Other - 0.02% Other securities Total common stocks (cost: $15,659,000) Percent Value of net Warrants- 0.00% assets Consumer discretionary- 0.00% Other securities 64 Total warrants (cost: $80,000) 64 Principal Percent amount Value of net Short-term securities- 4.91% assets Freddie Mac 0.17%-0.32% due 8/6-12/20/2010 1.26% Fannie Mae 0.20%-0.43% due 7/19-12/3/2010 Straight-A Funding LLC 0.25%-0.43% due 7/12-8/25/2010 (5) Federal Home Loan Bank 0.18%-0.36% due 7/14/2010-2/8/2011 Jupiter Securitization Co., LLC 0.38%-0.42% due 7/29-9/24/2010 (5) U.S. Treasury Bills 0.111%-0.325% due 8/26-9/23/2010 Other securities Total short-term securities (cost: $1,938,075,000) Total investment securities (cost: $38,292,909,000) Other assets less liabilities Net assets 100.00% "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Some of these securities (with an aggregate value of $9,881,000, which represented .03% of the net assets of the fund) may be subject to legal or contractual restrictions on resale. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is included in "Other securities" under the respective industry sector in the summary investment portfolio . Further details on such holdings and related transactions during the six months ended June 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliate at 6/30/10 Clarent Hospital Corp. Liquidating Trust (4) (6) - - $
